DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-6 are pending (claim set as filed on 11/21/2022).
	
Priority
	This application filed on 01/27/2021 has a foreign priority claim to application no. CN 202010647584.7 filed on 07/07/2020.

Information Disclosure Statement
	The Information Disclosure Statement filed on 11/21/2022 has been considered.

Withdrawal of Rejections
The response and amendments filed on 11/21/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are either detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejections under §112(b) indefiniteness and §101 from the last office action have been withdrawn necessitated by Applicant’s amendments to clarify that the claimed invention is directed to a methodology of treating chronic obstructive pulmonary disease instead of a product/composition invention. 
Briefly, the previously cited reference of Feng is withdrawn as an anticipatory prior art but is reprised or used for an obviousness rejection in combination with Xiong as stated below.
Therefore, the following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendments & IDS
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (Effects of Phlegmyheatclear Treatment on the Symptoms, Blood gas, Lung Function and serum Inflammatory Factors Levels of AECOPD Patients, 2020 - cited in the IDS filed on 11/21/2022).
Yang teaches the effect of phlegmyheatclear on the symptoms, blood gas, lung function and inflammatory response in patients with exacerbation of chronic obstructive pulmonary disease (AECOPD). Yang concludes that phlegmyheatclear can significantly improve the clinical symptoms of AECOPD patients, it can effectively improve the lung function, reduce the inflammatory response (see abstract).
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Chemical profiling and quantification of Tanreqing injection, a systematic quality control strategy equipped with UPLC-Q-Orbitrap fusion MS, published on 02/11/2020 - previously cited in the prior office action) in view of Xiong (Clinical Efficacy and Safety of Tanreqing Injection for Pulmonary Infection in Patients with Tuberculosis: A Meta-Analysis, 2018 - newly cited).
Feng discloses that “Tanreqing injection is a Chinese medical formula used to treatment of respiratory diseases” (see abstract’s 1st sentence). Tanreqing injection (TRQI), a heating-clearing and treating inflammation CMI is comprised of Astragalus, Bear Bile Powder, Goat Horn, Honeysuckle, and Forsythia (see page 256, left col. 2nd ¶). Feng teaches TRQI samples were produced by Shanghai Kai Bao Pharmaceutical Co. Ltd. (Shanghai, China) (see page 256, right col. 2nd ¶). Feng teaches “In this study, chemical structures of 80 unknown compounds were analyzed, including 9 flavonoids, 14 phenylpropanoids, 20 amino acids and alkaloids, 4 bile acids and 33 other compounds … based on the chemical components contained in the various herbs comprised of TRQI, we assigned the ingredients to the 80 components. It was speculated that flavonoids were mainly derived from Scutellaria baicalensis and Fructus forsythia … Bear bile powder was the source of bile acids while Cornu gorais was the main source of amino acids and alkaloids” (see page 258, right col.). Tanreqing is provided in an oral dosage capsule (see page 269, right col last sentence). 
	However, Feng does not teach: treating acute exacerbation of chronic obstructive pulmonary disease (claim 1’s patient population).
	Xiong discloses “Traditional Chinese Herbal Medicine had important antipathogenic
activities, and it has been used in many infectious diseases. Tanreqing injection (TRQ) was one of important Traditional Chinese Herbal Medicines. As a compound for injection, it includes extracts from Radix Scutellariae (Scutellaria baicalensis Georgi), Flos Lonicerae
(Lonicera japonica Thunb), and Fructus Forsythiae (Forsythia suspensa Thunb). Related meta-analysis reported that TRQ alone or plus antibiotics could significantly improve the
clinical efficacy in the treatment of pulmonary infection after malignant solid tumor, hematologic malignancies, and chronic obstructive pulmonary disease (COPD). Pulmonary
infection in patients with TB is a double infection and not a single infection as respiratory infection is often in patients with malignant solid tumor, hematologic malignancies,
acute exacerbation of COPD (AECOPD), and et al” (see page 1052, left col.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage a method of treating acute exacerbation of chronic obstructive pulmonary disease comprising administering an effective amount of phlegmyheatclear (i.e. Tanreqing) from the cited references of Feng and Xiong. The ordinary artisan would have been motivated to do so is because Feng first discloses that “Tanreqing injection is a Chinese medical formula used to treatment of respiratory diseases” and treating inflammation (see Feng’s abstract: 1st sentence, & page 256, left col.). To one of ordinary skill in the art, it is commonly known that COPD is a chronic inflammatory lung disease and there is a reasonable expectation of success is because Xiong teaches that Tanreqing injection can be used in in tuberculosis patients with pulmonary infection having co-disorders such as acute exacerbation of COPD (AECOPD). Examiner’s note: Xiong’s disclosure is a reference cited by Feng on page 256, left column citation #12 superscript.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2015/0037441 A1) is considered of pertinent art to the claimed invention. Kim discloses “the prevention and treatment of chronic obstructive pulmonary disease, Korean Patent No. 10-101866 describes that the mixed composition comprising Rehmannia glutinosa, Asparagus cochinchinensis, Schisandra chinensis, moutan cortex radicis, Scutellaria baicalensis, Armeniacae Semen, and Stemona tuberosa roots is effective in treating chronic obstructive pulmonary disease” (see abstract & ¶ [0011]). 

Conclusion
	No claims were allowed.
Applicant’s amendment and IDS necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653